Citation Nr: 0636870	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-05 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a shoulder/arm 
disorder.

4.  Entitlement to service connection for right and left 
forearm scars, claimed as residuals of shrapnel wounds.

5.  Entitlement to service connection for degenerative 
arthritis of the cervical, thoracic, and lumbar spine.

6.  Entitlement to service connection for a right knee 
disorder, to include degenerative arthritis and status post 
total knee replacement (TKR).

7.  Entitlement to service connection for a left knee 
disorder, to include degenerative arthritis and status post 
total knee replacement (TKR).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1952 to October 1954.  These matters are before the 
Board of Veterans Appeals (Board) on appeal from a March 2002 
rating decision by the Waco RO.  In August 2004, the veteran 
withdrew an issue, entitlement to service connection for 
bilateral leg shrapnel wounds, which had been developed for 
appellate review.  In January 2005, the matters were remanded 
for additional development and for de novo review of the 
claims of service connection for degenerative arthritis of 
the cervical, thoracic, and lumbar spine; degenerative 
arthritis of both knees; and residuals of shrapnel wounds 
(scar).  As the claim seeking service connection for 
shoulder/arm disability did not specify which upper extremity 
was involved, the decision will address both.


FINDINGS OF FACT

1.  A left ear hearing loss disability was not manifested in 
service; left ear sensorineural hearing loss was not 
manifested in the first postservice year, and the veteran is 
not shown to have a left ear hearing loss disability by VA 
standards.

2.  Tinnitus was not manifested in service; there is no 
medical diagnosis of current tinnitus, and no competent 
evidence that suggests that any tinnitus might be related to 
the veteran's active service.

3.  A shoulder or arm disability of either upper extremity 
was not manifested in service and such disability is not 
currently shown.

4.  Forearm shrapnel wound scars were not manifested in 
service, and a preponderance of the evidence is against a 
finding that any current forearm scars resulted from a 
shrapnel wound in, or are otherwise related to, service.

5.  A cervical, thoracic, or low back disorder was not 
manifested in service; arthritis of the cervical or lumbar 
spine was not manifested in the first postservice year; 
disabilities of the cervical or lumbar spine are not shown to 
be related to the veteran's service; and a thoracic spine 
disability is not currently shown.

6.  A right knee disorder was not manifested in service; 
right knee arthritis was not manifested in the first 
postservice year; and there is no competent evidence that the 
veteran's current post TKR right knee disability is related 
to his service.

7.  A left knee disorder was not manifested in service; left 
knee arthritis was not manifested in the first postservice 
year; and there is no competent evidence that the veteran's 
current post TKR left knee disability is related to his 
service.


CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2006).

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

3.  Service connection for an arm/shoulder disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2006).

4.  Service connection for forearm scars, claimed as shrapnel 
wound residuals is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).

5.  Service connection for cervical, thoracic, and lumbar 
arthritis is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

6.  Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).

7.  Service connection for a left knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

A February 2002 letter (prior to the decision on appeal) 
provided the veteran notice of evidence needed to support his 
claims, and advised him of his and VA's responsibilities in 
the development of the claims.  He was provided additional 
notice (including to submit relevant evidence in his 
possession) via follow-up letters in July 2003 and March 
2005.  July 2006 correspondence provided notice regarding 
disability ratings and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)).

An August 2002 statement of the case (SOCs) and September 
2003 and May 2006 supplemental SOCs (SSOCs) notified the 
veteran of what the evidence showed, of the governing legal 
criteria, and of the bases for the denial of the claims.  As 
he has received all critical notice, and has had ample 
opportunity to respond and/or supplement the record after 
notice was given, he is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier along the way, nor is it otherwise alleged.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  Neither 
an examination nor a medical opinion is necessary.  There is 
no evidence that the veteran suffered an injury, disease or 
event involving any of the claimed disabilities during 
service, and no competent evidence he now has left ear 
hearing loss, tinnitus, or a shoulder/arm disorder.  
 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 
512 (2004).   Evidentiary development is complete to the 
extent possible.  The veteran has not identified any 
pertinent records that are outstanding.  VA's duty to assist 
is met.  

II. Factual Background

The veteran's DD Form 214 reflects that he served in Korea; 
it does not show that he engaged in combat.

No pertinent abnormalities were noted on service pre-
induction examination or in an associated medical history 
report.  On October 1954 service separation examination, 
there were no complaints, findings, or diagnoses of left ear 
hearing loss, tinnitus, or disabilities of the shoulder or 
arm, knees, or spine.  On evaluation the musculoskeletal 
system, spine, lower and upper extremities, and hearing were 
normal.  Left ear whispered voice hearing was 15/15.  On 
January 1960 Army Reserve periodic examination, left ear 
whispered voice hearing was 15/15.  There were no complaints, 
findings, or diagnoses of left ear hearing loss, tinnitus, or 
knee, shoulder/arm, or spine disability on examination or in 
associated medical history.  The musculoskeletal system, 
spine, lower and upper extremities, and hearing were found to 
be normal.

November 1986 to September 1991 VA treatment records reveal 
that the veteran had problems with his knees, neck, and low 
back.  In November 1986, he reported that he had aching in 
his knees for several years.  January 1987 x-rays of the 
knees revealed left knee osteoarthritis and right knee bursa 
calcification.  December 1988 lumbosacral spine x-rays 
revealed arthritic changes.  October 1989 lumbosacral spine 
x-rays revealed spondylolisthesis.  In September 1990, 
degenerative disc disease of the cervical spine was noted.  A 
February 1991 record reflects that the veteran had extensive 
osteoarthritis of the neck and low back.  An April 1991 
record also notes spondylosis at L3-L4, L4-L5, and L5-S1.  

On January 1992 VA examination, the veteran complained of 
pain in his shoulders and knees.  X-rays revealed 
degenerative changes of the lumbar spine.  X-rays of the 
knees revealed tibial spine spikes, less prominent on the 
right, and mild medial compartment narrowing of the left knee 
joint.  The examiner noted that no hearing loss was found.  
The diagnoses included generalized osteoarthritis, especially 
of the lumbosacral spine, cervical spine, and peripheral 
joints.

A September 1993 VA treatment record shows a diagnosis of C6-
C7 radiculopathy.  The veteran also had left L5-S1 
radiculopathy.  In March 1994, the veteran complained of pain 
from a 1986 fall that resulted in marked effusion.  He 
complained of pain in both knees.  That month, he underwent 
arthroscopy of the knees.  The impression was bilateral 
osteoarthritis of the knees.  In December 1994, the veteran 
reported that he had been taking Valium for twenty years for 
arthritis.  In September 1995, the veteran underwent right 
knee arthroscopy and, in June 1998, he underwent total left 
knee arthroplasty.  In December 1997, he reported that he had 
chronic back pain for several years.  In December 1998, he 
reported that he ruined "all of his joints" in Korea in 
1953.  In January 1999, he reported having chronic low back 
pain since 1953.  

August 2000 to March 2006 VA treatment records continue to 
reflect treatment for the spine and bilateral knee pain.  In 
October 2000, the veteran was noted to have multiple nicks 
and cuts on his forearms (four 2-3 inch longs scratches) from 
working around the house.  He underwent right knee 
arthroplasy in March 2000, revision in May 2001, and 
additional right knee surgery in December 2002.  Records from 
the Spine Clinic reflect that the veteran reported a history 
of trauma and subsequent wear and tear in service from 
carrying heavy guns and a full pack and that he also noticed 
an onset of knee and back pain at that time.  In March 2003, 
an examiner reported that the veteran indicated that he had 
scars from abrasions on his forearms that were due to 
shrapnel injuries in service.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Certain 
chronic diseases (as pertinent here sensorineural hearing 
loss (as organic disease of the nervous system) and 
arthritis) may be presumed to have been incurred in service 
if they were manifested to a compensable degree within a 
specified period of time after service (1 year for these 
diseases).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The threshold requirement in any claim 
seeking service connection is that there must be competent 
evidence (a medical diagnosis) of current disability.  
Without competent evidence of current disability, there is no 
valid claim of service connection.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left ear hearing loss

There is no competent evidence that a left ear hearing loss 
disability was manifested in service or in the first 
postservice year, so as to permit a finding that such 
disability became manifested in service and persisted, or to 
allow for application of the chronic disease presumptions for 
sensorineural hearing loss (as organic disease of the nervous 
system).  In fact, there is no competent (medical) evidence 
that the veteran now has or has ever had a left ear hearing 
loss disability.  As noted above, hearing loss disability is 
defined by VA regulation.  See 38 C.F.R. § 3.385.  Whispered 
voice test results (15/15) showed normal hearing in service.  
An Army Reserve examination six years later also showed 
normal hearing.  The veteran has not identified any left ear 
hearing loss treatment records, and VA treatment records from 
1986 to 2006 do not report a hearing loss disability.

The veteran's own belief that he has left ear hearing loss 
due to events in service is not competent evidence, as he is 
a layperson, untrained in determining a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Without a 
showing of current left ear hearing loss the veteran has not 
satisfied the threshold legal requirement for establishing 
service connection for such disability.  The preponderance of 
the evidence is against this claim, and it must be denied.

Tinnitus

Tinnitus was not noted in service, and no postservice 
evidence of tinnitus has been submitted or identified.  
Without any competent (medical) evidence of tinnitus now or 
in service, or any evidence suggesting that any such 
disability might be related to service, the threshold 
requirements for establishing service connection for such 
disability are not met.  The preponderance of the evidence is 
against this claim, and it must be denied.  

Shoulder/arm disability

A January 1992 VA examination noted complaints of bilateral 
shoulder pain; however, a shoulder or arm disability was not 
diagnosed.  There are no further medical records mentioning 
shoulder or arm complaints.  The veteran's service medical 
records are silent for any complaints, findings, or diagnosis 
of a shoulder or arm disorder.  In the absence of any current 
diagnosis of chronic shoulder or arm disability of either 
upper extremity, with no evidence of an event, disease, or 
injury related to a shoulder or arm disability in service, 
and with no evidence suggesting that an arm/shoulder 
disability might be related to service, none of the threshold 
legal requirements for establishing service connection for 
such disability is met.  Consequently, service connection for 
such disability is not warranted.

Forearm Scars

In March 2003, the veteran alleged that he had forearm scars 
due to abrasions from shrapnel wounds in service.  There is 
no evidence that the veteran engaged in combat, and no 
competent evidence that he sustained any forearm injuries in 
service.  His service medical records do not note any 
complaints, injury, or treatment of the forearms, and 
evaluations of the upper extremities were normal.  
Significantly, an October 2000 record notes forearm abrasions 
from performing domestic chores.  There is no medical 
evidence that links (or suggests a link) the veteran's 
forearm scars to his military service.  The preponderance of 
the evidence is against this claim, and it must be denied.

Arthritis of the cervical, thoracic, and lumbar Spine

The record clearly shows (in X-ray reports) that the veteran 
has cervical and lumbar arthritis.  Spondylolisthesis of the 
lumbar spine is also shown.  However, there is no evidence of 
any spine complaints, findings, or diagnosis in service.  
There is also no evidence that arthritis of the spine was 
manifested in the first postservice year.  Consequently, 
service connection for such disability on the basis that it 
became manifested in service and persisted (or on a 
presumptive basis as a chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.  Furthermore, there is no competent 
evidence that relates the veteran's cervical and lumbar 
arthritis to his service.  The first evidence of arthritis of 
the spine was many years postservice (1988 for the lumbar 
spine and 1990 for the cervical spine).  It is significant 
that there was a long time interval between service and the 
earliest medical documentation of complaints or findings of 
cervical and lumbar arthritis.  This, of itself, is a factor 
for consideration against a finding that such disability 
might be service related.  Because he is a layperson, the 
veteran's own opinion relating his arthritis of the spine to 
events in service is not competent evidence.  See Espiritu, 
supra.  Without competent evidence of injury or disease of 
the spine in service, and with no competent evidence that 
suggests there may be a nexus between the veteran's current 
cervical and lumbar arthritis and his service, the 
preponderance of the evidence is against this claim.  
Notably, there is no competent evidence of current thoracic 
spine disability.  Consequently, the initial threshold 
requirement for establishing service connection for such 
disability is not met.  See Brammer, 3 Vet. App. 223 (1992).  
The preponderance of the evidence is against these claims.  
Consequently, service connection for cervical, thoracic, and 
lumbar spine arthritis must be denied.  

Right and left knee disability

The record amply reflects that the veteran bilateral knee 
arthritis, status post TKRs.  However, there is no competent 
evidence that a knee disability was manifested in service or 
that arthritis of either knee was manifested in the first 
postservice year.  Consequently, service connection for the 
bilateral knee disabilities on the basis that they became 
manifested in service and persisted, or on a presumptive 
basis (for arthritis of the knees as chronic disease under 
38 U.S.C.A. § 1112) is not warranted. Furthermore, there is 
no competent evidence of a nexus between disability of either 
knee and the veteran's service.  The earliest documented 
complaints or findings pertaining to the knees were in 1986, 
more than 30 years after service.  Again, a long time 
interval between service and earliest postservice notation of 
knee complaints or findings is, of itself, a factor weighing 
against a determination that the current knee disabilities 
are related to the veteran's service.  [When the earliest 
complaints were noted, the veteran reported having symptoms 
for several years, which still places their onset many years 
after service.]  Furthermore, there is also some evidence of 
bilateral knee injury in a fall in 1986.  In the absence of 
evidence of disease of, or injury to, the knees in service, 
or of any competent evidence of a nexus between the current 
knee disabilities and service, a preponderance of the 
evidence is against these claims.  Hence, they must be 
denied.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a shoulder/arm disability is denied.

Service connection for right and left forearm scars, claimed 
as residuals of shrapnel wounds, is denied.

Service connection for arthritis of the cervical, thoracic, 
and lumbar spine is denied.
Service connection for a right knee disorder, to include 
degenerative arthritis and status post TKR is denied.

Service connection for a left knee disorder, to include 
degenerative arthritis and status post TKR is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


